[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The present proceedings have been instituted by Albert Dumproff (the petitioner) against Vinetta Crenshaw (the respondent) under Chapter 816 of the General Statutes, Connecticut's version of the Uniform Reciprocal Enforcement of Support Act (URESA) pursuant to the filing by the petitioner of a Uniform Support Petition (the Petition) in the State of Montana CT Page 4128 requesting $300.00 a month in child support and reimbursement of $21,300.00.
The State of Connecticut is a party plaintiff in this action. On December 18, 1989, a URESA petition requesting support orders, drafted and presented pursuant to Conn. Gen. Stat. 46b-180 was presented to the Family Magistrate. Thereafter, the court granted the defendant's motion to dismiss the petition for lack of subject matter jurisdiction.
On December 21, 1989, the State of Connecticut filed a petition for appeal of decision of the Family Support Magistrate and a motion to reargue the motion to dismiss. Both of these documents were filed with the URESA Clerk of Court not with the Clerk's office of the Litchfield Superior Court.
Connecticut General Statute 46b-231(n)(2) provides the appeal procedure for URESA petitions. This section states in relevant part that:
        Proceedings for such appeal shall be instituted by filing a petition and payment. . . in superior court for the judicial district in which the decision of the family support magistrate was rendered not later than fourteen days after filing of the final decision. . .or, if a rehearing is requested, not later than fourteen days after filing of the notice of the decision thereon. (emphasis added).
The State of Connecticut timely filed a motion to reargue on December 21, 1989, which has not been acted on. Therefore, until a decision has been rendered on the motion to reargue, any petition for appeal is premature.
SUSCO, J.